EXHIBIT SUBSIDIARIES OF THE REGISTRANT NAME OF CORPORATION Jurisdiction of incorporation or organization % of Voting Securities Held at December 31, 2009 (1) CompX International Inc. (2) Delaware 87 Kronos Worldwide, Inc. (3) Delaware 36 EWI RE, Inc. New York 100 NL Environmental Management Services, Inc. New Jersey 100 EMS Financial, Inc. Delaware 100 United Lead Company New Jersey 100 (1) Held by the Registrant or the indicated subsidiary of the Registrant (2) Subsidiaries of CompX International Inc. are incorporated by reference to Exhibit 21.1 of CompX’s Annual Report on Form 10-K for the year ended December 31, 2009 (File No. 1-13905) (3) Subsidiaries of Kronos Worldwide, Inc. are incorporated by reference to Exhibit 21.1 of Kronos’ Annual Report on Form 10-K for the year ended December 31, 2009 (File No.
